DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/26/2022 fails to comply with 37 CFR 1.98(b)(5) since the publication date of non patent literature document D is given as “(200o)” and not “(2000).” Non patent literature document D has therefore not been considered.

Specification
The use of the terms Premier (page 2, second paragraph), Eclipse (page 2, second paragraph), Revo (page 2, second paragraph), R. J. Reynolds Tobacco Company (page 2, second paragraph), Japan Tobacco Inc. (page 2, second paragraph), Steam Hot One (page 2, second paragraph), Monits (page 18, first paragraph), Yosha! Enterprises, Inc. (page 18, first paragraph), Ice Breakers Liquid Ice (page 18, first paragraph), The Hershey Company (page 18, first paragraph), Cinnaburst (page 18, first paragraph), Cadbury Adams USA (page 18, first paragraph), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claim 44, the claim recites the limitation “the combustible component is… formed as a portion of the cartridge,” which is considered to be a limitation regarding the process of forming the claimed combustible component portion of the cartridge. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the combustible component to form a portion of the cartridge.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 39, there is insufficient antecedent basis for the limitation “the opposed perforated end portions” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the compartment to have opposed perforated end portions.

Regarding claim 40, there is insufficient antecedent basis for the limitation “the opposed perforated end portions” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the compartment to have opposed perforated end portions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 27-28, 30, 34-36 are rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572).

Regarding claim 25, Ehrman discloses a smoking article (abstract) having a disposable, detachable front end with end portions (column 2, lines 35-42, figure 2, reference numeral 102), which is considered to meet the claim limitation of a cartridge, comprising a heat source (figure 1, reference numeral 120) and tobacco flavor producing elements (column 4, lines 43-58, figure 4, reference numeral 124), which is considered to meet the claim limitation of an aerosol generating element. The tobacco flavor producing elements are located in a longitudinally extending chamber (column 4, lines 43-58, figure 1, reference numeral 122), which is considered to meet the claim limitation of a cavity. The heat source is provided in a turned in end of the cartridge (column 4, lines 59-68, column 5, lines 1-8, figure 1, reference numeral 114), which is considered to meet the claim limitation of a compartment. The heat source supplies heat through sustained combustion (column 6, lines 14-26), and is therefore considered to meet the claim limitation of a combustible component, and is made from particles of about 1-2 microns (column 6, lines 27-41), which is considered to meet the claim limitation of a plurality of objects. The temperature of the tobacco flavor producing elements must be kept below their thermal decomposition temperature (column 6, lines 42-52) so that they undergo pyrolysis and not combustion (column 7, lines 1-14). Ehrman does not explicitly disclose baffles extending into the compartment.
Green teaches a pipe having a baffle filter unit (column 1, lines 7-12) which cools the smoke by lengthening the path that smoke must follow in the pipe (column 1, lines 45-50).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the turned in end compartment of Ehrman with the baffles of Green. One would have been motivated to do so since Ehrman discloses that the temperature of the tobacco flavor producing elements must be kept below a thermal decomposition temperature so that they undergo pyrolysis and not combustion and Green teaches that baffles cool smoke.

Regarding claim 27, modified Ehrman teaches all the claim limitations as set forth above. Ehrman additionally discloses that the heat source is made of charcoal particles and has a void volume of greater than about 50% (column 6, lines 27-41), indicating that it must have a plurality of voids between the particles since it would otherwise not have a coherent shape. Modified Ehrman does not explicitly teach the particles being cylindrical.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the charcoal particles cylindrical. One would have been motivated to do so since there is no evidence of record that the shape of the particles is critical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 28, Ehrman discloses that the cartridge has an end cap with openings through which air passes to support combustion of the heat source (column 6, lines 14-26).

Regarding claim 30, Ehrman discloses that the active element is encased in a laminate tube (column 4, lines 43-58, figure 1, reference numeral 112) made from multiple aluminum foil layers (column 5, lines 42-52).

Regarding claim 34, Ehrman discloses that the tobacco flavor producing elements are in the form of tobacco pellets (column 5, lines 1-8).

Regarding claim 35, Ehrman discloses that the turned end and the chamber are in a serial arrangement with each other (figure 1).

Regarding claim 36, Ehrman discloses that the tobacco pellets and heat source are separated by a circular wall (figure 1, reference numeral 125) having a plurality of holes (column 4, lines 43-58, figure 1, reference numeral 126). The circular wall is considered to meet the claim limitation of a region, and it is evident that the circular wall is an air permeable material since it has holes.

Regarding claim 38, Ehrman discloses that the tobacco flavor producing elements are contained between a first circular wall (figure 1, reference numeral 125) with holes therethrough (figure 1, reference numeral 126) and a second circular wall (figure 1, reference numeral 127) with holes therethrough that define a longitudinally extending area between them (column 4, lines 43-58, figure 1, reference numeral 128). 

Regarding claim 39, Ehrman discloses that the end of the active element is an end cap having openings (column 6, lines 14-26, figure 1, reference numeral 118), which is considered to meet the claim limitation of a first end portion. The end cap forms the end of both the chamber in which the heat source is provided and the active element (figure 1), and is therefore considered to meet the claim limitation of a substantially coplanar first end portion and perforated end. The other end of the chamber in which the heat source is suspended is defined by a first circular wall (figure 7, reference numeral 125) having a plurality of holes (column 14, lines 9-23, figure 7, reference numeral 126), which is considered to meet the claim limitation of an end portion.

Regarding claim 40, Ehrman discloses that the end of the active element is an end cap having openings (column 6, lines 14-26, figure 1, reference numeral 118). The end cap forms one end of both the chamber in which the heat source is provided, and the other end of the chamber in which the heat source is suspended is defined by a first circular wall (figure 7, reference numeral 125) having a plurality of holes (column 14, lines 9-23, figure 7, reference numeral 126). These barriers together are considered to meet the claim limitation of opposed perforated end portions. The downstream end of the active element is defined by a second circular wall (figure 1, reference numeral 127) having holes therethrough (column 4, lines 43-58, figure 1, reference numeral 128), which is considered to meet the claim limitation of a first end portion. The active element, including the heat source and its associated chamber, is external to the second circular wall (figure 1).

Regarding claim 41, Ehrman discloses that the active element is defined by a laminate tube (column 4, lines 43-58, figure 1, reference numeral 112).

Regarding claim 44, Ehrman discloses that the heat source is located within the active element (figure 1), which is considered to meet the claim limitation of formed as a portion as interpreted above.

Regarding claim 45, Ehrman discloses that the heat source is constructed as a unitary member (figure 1).

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572) as applied to claim 25 above, and further in view of Distinguishing Coal (already of record).

Regarding claims 26 and 33, modified Ehrman teaches all the claim limitations as set forth above. Ehrman additionally discloses that the heat source is made of charcoal particles and has a void volume of greater than about 50% (column 6, lines 27-41), indicating that it must have a plurality of voids between the particles since it would otherwise not have a coherent shape. The heat source substantially fills the compartment (figure 1). Modified Ehrman does not explicitly teach the plurality of objects being irregularly shaped and (b) there being voids between the objects.
Distinguishing Coal teaches that coke, also called charcoal (page 51, left column) formed from petroleum has an irregular shape (page 55, right column, figure 14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the charcoal of Ehrman with the petroleum coke of Distinguishing Coal. One would have been motivated to do so since Ehrman teaches a fuel source made from charcoal and Distinguishing Coal teaches charcoal made from petroleum. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 29 is rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572) as applied to claim 25 above, and further in view of Poget (WO 2015/022317).

Regarding claim 29, modified Ehrman teaches all the claim limitations as set forth above. Ehrman additionally discloses that the heat source and tobacco flavor producing elements are separated by a first circular wall (column 4, lines 43-58, figure 7, reference numeral 126). Modified Ehrman does not explicitly teach the housing having circumferential perforations downstream of the heat source.
Poget teaches a smoking article (figure 2) having a circumferential arrangement of first air inlets (figure 2, reference numeral 30) that admit cool air into the aerosol forming substrate (page 18, lines 4-11, figure 2, reference numeral 30). The heat source is a blind heat source that does not include any airflow channels (page 3, lines 22-25). Poget additionally teaches that direct contact between the airflow channel and the combustible heat source results in potential localized combustion of the aerosol forming substrate (page 1, lines 31-37, page 2, lines 1-6) and reduces the sensitivity of the mainstream aerosol to changes in a user’s puffing regime (page 1, lines 25-30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ehrman with the article of Poget such that the heat source of Ehrman is a blind heat source and the circumference of the cartridge of Ehrman has air inlets that admit cool air. One would have been motivated to do so since Poget teaches that this design eliminates the potential for localized combustion of the tobacco flavor producing elements and reduces the sensitivity of the mainstream aerosol to changes in a user’s puffing regime.

Claim 31 is rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572) as applied to claim 25 above, and further in view of Shelar (US 4,708,151).

Regarding claim 31, modified Ehrman teaches all the claim limitations as set forth above. Modified Ehrman does not explicitly teach the fuel element comprising a mixture of combustible carbonaceous material and a tobacco material.
Shelar teaches a smoking article that produces aerosol by heating an aerosol forming substrate with a carbonaceous fuel element (abstract) that is combusted (column 3, lines 40-50). Tobacco can be incorporated into the fuel element to provide additional tobacco flavor (column 2, lines 36-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flavor the fuel element of modified Ehrman with the additional tobacco of Shelar. One would have been motivated to do so since Shelar that additional flavor is provided by incorporating tobacco within a fuel element in smoking article generating an aerosol.

Claim 32 is rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572) as applied to claim 25 above, and further in view of Raether (US 10,440,990).

Regarding claim 32, modified Ehrman teaches all the claim limitations as set forth above. Modified Ehrman does not explicitly teach the heat source being a mixture of combustible carbonaceous material and a non-combustible material.
Raether teaches a composite heat source for use in a smoking article (abstract) in which a combustible fuel is embedded in a non-combustible porous ceramic matrix (abstract). The combustible fuel is charcoal (column 7, lines 51-60). Raether additionally teaches that this heat source withstands small mechanical stresses such as the consumer dropping the smoking article (column 2, lines 1-4) and retains particulate matter produced during combustion (column 2, lines 12-14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the carbonaceous material of modified Ehrman with the composite heat source of Raether. One would have been motivated to do since Raether teaches a heat source that withstands small mechanical stresses such as the consumer dropping the smoking article and retains particulate matter produced during combustion.

Claim 37 is rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572) as applied to claim 25 above, and further in view of Siller (US 8,733,345).

Regarding claim 37, modified Ehrman teaches all the claim limitations as set forth above. Ehrman additionally discloses that the circular wall forms a wall of the portion in which the heat source is accommodated (figure 1). Modified Ehrman does not explicitly teach the circular wall made from a metal.
Siller teaches a heating unit for an inhalation device having a combustion chamber (abstract) with a chamber wall made from a metal foil with micro openings (column 4, lines 13-17) that supply an advantageous amount of oxygen while avoiding disadvantageous blasts of air (column 3, lines 59-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circular wall of modified Ehrman from the metal foil with micro openings of Siller. One would have been motivated to do so since Siller teaches that metal foils with micro openings supply an advantageous amount of oxygen while avoiding disadvantageous blasts of air in inhalation devices. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being obvious over Ehrman (US 5,240,012) in view of Green (US 2,595,572) as applied to claim 25 above, and further in view of Williams (US 2009/0293892).

Regarding claims 42 and 43, modified Ehrman teaches all the claim limitations as set forth above. Modified Ehrman does not explicitly disclose an insulation element.
Williams teaches a portable vaporizer for plant material (abstract) having a housing [0037] and other external components made from ceramic to provide thermal insulation [0036].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of modified Ehrman with the ceramic of the Williams. One would have been motivated to do so since Williams teaches that ceramic provides thermal insulation to smoking devices.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 28-31 and 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,874,140 (hereafter referred to as Ademe). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 25, Ademe claims a cartridge for a smoking article comprising a longitudinally extending housing defining a first end portion and a second end portion, a cavity being definied within the longitudinally extending housing between the first end portion and the second end portion, an aerosol generating material disposed within the cavity and being configured to generate an aerosol in response to heat and a combustible component comprising a plurality of objects disposed within the cavity and defining a plurality of voids therebetween (column 23, lines 34-50), and the objects forming the ignitable fuel element being contained within a compartment defined within the cavity (column 24, lines 8-14). The compartment comprises one or more baffles extending into the compartment from a sidewall thereof (column 24, lines 61-65).

Regarding claim 28, Ademe claims at least one of the first end portion or the second end portion of the housing comprising an end cap having one or more perforations defined therein (column 23, lines 51-55).

Regarding claim 29, Ademe claims the longitudinally extending housing comprising one or more perforations extending circumferentially around at least a portion of the longitudinally extending housing downstream of the ignitable fuel element (column 23, lines 55-60).

Regarding claim 30, Ademe claims the longitudinally extending housing comprising graphite (column 23, lines 61-63).

Regarding claim 31, Ademe claims the plurality of objects forming the ignitable fuel element comprising a combustible carbonaceous material (column 23, lines 64-66).

Regarding claim 33, Ademe claims the plurality of objects comprising flakes (column 24, lines 1-5).

Regarding claim 34, Ademe claims the aerosol generating material comprising tobacco pellets (column 24, lines 6-8).

Regarding claim 35, Ademe claims the compartment being disposed between the first end portion and aerosol generating material so that the compartment and the aerosol generating material are arranged in serial alignment within the cavity (column 24, lines 8-14).

Regarding claim 36, Ademe claims a region being formed within the cavity between the compartment containing the plurality of objects and the aerosol generating material (column 24, lines 15-17), the region comprising an air permeable material (column 24 lines 21-24).

Regarding claim 37, Ademe claims the air permeable material comprising a metal (column 24, lines 25-27).

Regarding claim 38, Ademe claims the compartment comprising opposed perforated end portions and a longitudinally extending portion positioned between the opposed perforated end portions.

Regarding claim 39, Ademe claims the compartment being received within the cavity of the longitudinally extending housing such that the first end portion of the longitudinally extending housing and one of the opposed perforated end portions of the compartment are substantially coplanar (column 24, lines 36-41).

Regarding claim 40, Ademe claims the compartment being partially received with the cavity of the longitudinally extending portion of the compartment such that one of the opposed perforated end portions and a portion of the longitudinally extending portion of the compartment are external to the first end portion of the longitudinally extending housing (column 24, lines 42-48).

Regarding claim 41, Ademe claims the longitudinally extending housing defining a tubular or fluted cross section (column 24, lines 49-50).

Regarding claim 42, Ademe claims the cartridge comprising an insulation element wrapped about and extending longitudinally along the longitudinally extending housing from the first end portion to the second end portion thereof (column 24, lines 51-54).

Regarding claim 43, Ademe claims the insulating element comprising a glass fiber mat (column 24, lines 55-57).

Regarding claim 44, Ademe claims the combustible component having a form within the cartridge (column 23, lines 34-50), which is considered to meet the claim limitation as interpreted above.

Claims 26-27 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,874,140 (hereafter referred to as Ademe) in view of Ehrman (US 5,240,012).

Regarding claim 26, Ademe claims all the claim limitations as set forth above. Ademe does not explicitly claim the objects substantially filling the compartment.
Ehrman teaches a smoking article having a heat source is secured in a turned in end of the cartridge by substantially filling of the space of a compartment defined by the turned in end (column 4, lines 59-68, column 5, lines 1-8, figure 1, reference numeral 114). The heat source supplies heat through sustained combustion (column 6, lines 14-26) and is made from particles of about 1-2 microns (column 6, lines 27-41), which is considered to meet the claim limitation of a plurality of objects.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Ademe with the turned in end and appropriately sized heat source of Ehrman. One would have been motivated to do so since Ehrman teaches a structure that secures a heat source in a smoking article.

Regarding claim 27, Ademe claims all the claim limitations as set forth above. Ademe additionally claims that the objects are cylindrical (column 24, lines 1-5). Ademe does not explicitly claim the objects substantially filling the compartment.
Ehrman teaches a smoking article having a heat source is secured in a turned in end of the cartridge by substantially filling of the space of a compartment defined by the turned in end (column 4, lines 59-68, column 5, lines 1-8, figure 1, reference numeral 114). The heat source supplies heat through sustained combustion (column 6, lines 14-26) and is made from particles of about 1-2 microns (column 6, lines 27-41), which is considered to meet the claim limitation of a plurality of objects.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of Ademe with the turned in end and appropriately sized heat source of Ehrman. One would have been motivated to do so since Ehrman teaches a structure that secures a heat source in a smoking article.

Regarding claim 45, Ademe claims all the claim limitations as set forth above. Ademe does not explicitly claim the combustible component being a unitary member.
Ehrman claims a smoking article (abstract) having a heat source formed as a single body from charcoal (column 6, lines 27-41) that allows air to be supplied to the heat source for combustion through an annular space around it (column 6, lines 14-26, figure 1, reference numeral 120).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the combustible component of Ademe for the unitary heat source of Ehrman. One would have been motivated to do so since Ehrman teaches a heat source that is supplied with air for combustion through a surrounding annular space.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,874,140 (hereafter referred to as Ademe) in view of Raether (US 10,440,990).

Regarding claim 32, Ademe claims all the claim limitations as set forth above. Ademe does not explicitly claim the combustible carbonaceous material being mixed with a non-combustible material.
Raether teaches a composite heat source for use in a smoking article (abstract) in which a combustible fuel is embedded in a non-combustible porous ceramic matrix (abstract). The combustible fuel is charcoal (column 7, lines 51-60). Raether additionally teaches that this heat source withstands small mechanical stresses such as the consumer dropping the smoking article (column 2, lines 1-4) and retains particulate matter produced during combustion (column 2, lines 12-14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the carbonaceous material of Ademe with the composite heat source of Raether. One would have been motivated to do since Raether teaches a heat source that withstands small mechanical stresses such as the consumer dropping the smoking article and retains particulate matter produced during combustion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747